FILED
                           NOT FOR PUBLICATION                              APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CARL ANDERSON,                                   No. 09-35499

             Plaintiff - Appellant,              D.C. No. 3:08-cv-05171-BHS

  v.
                                                 MEMORANDUM **
KATHLEEN SEBELIUS,* Secretary of
Department of Health and Human
Services,

             Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                             Submitted April 5, 2010 ***




       *
             Kathleen Sebelius is substituted for her predecessor, Michael Leavitt,
as Secretary of Health and Human Services, pursuant to Fed. R. App. P. 43(c)(2).
       **    This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

      Carl Anderson appeals pro se from the district court’s summary judgment in

his action alleging discrimination in violation of Title VII and the Age

Discrimination In Employment Act. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo. Coons v. Sec’y of the U.S. Dep’t of the Treasury, 383
F.3d 879, 884 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Anderson’s

discrimination claims because he failed to create a triable issue as to whether his

supervisors’ legitimate, nondiscriminatory reasons for their actions were a pretext

for discrimination. See Leong v. Potter, 347 F.3d 1117, 1124-25 (9th Cir. 2003)

(affirming summary judgment on Title VII claims where plaintiff did not raise a

genuine issue of material fact as to whether employer’s legitimate,

nondiscriminatory reason for challenged employment action was a pretext for an

impermissible motive); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1282 (9th

Cir. 2000) (explaining that to survive summary judgment on an Age

Discrimination in Employment Act claim, the plaintiff must create a triable issue

as to whether the employer’s proffered reasons for the adverse employment action

were a pretext for discrimination).




                                           2                                   09-35499
      The district court properly granted summary judgment on Anderson’s

retaliation claim because he failed to show a causal connection between his

complaints to the Equal Employment Opportunity Commission and the adverse

employment decision. See Coons, 383 F.3d at 887-88.

      Anderson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                    09-35499